Judgment, Supreme Court, New York County (Alexander W. Hunter, Jr., J.), entered April 11, 2012, which denied petitioner’s CPLR article 78 petition challenging the New York City Department of Building’s (DOB) determination, dated May 24, 2011, denying his application for a master plumber’s license and dismissed the proceeding, unanimously affirmed, without costs.
Petitioner mischaracterizes the DOB’s determination in contending that the DOB was improperly reading a nonexistent permit-submission requirement into former Administrative Code of the City of New York § 26-146 (a) (1) (cf. Matter of Kreitzer v New York City Dept. of Bldgs., 24 AD3d 374 [1st Dept 2005], lv denied 6 NY3d 715 [2006]). Rather, the determination indicates that work permits were but one type of documentary evidence that petitioner could submit to support his claim of qualified experience. The determination that petitioner has not submitted proof adequately showing that he had the requisite qualifying experience was rational and not arbitrary or capricious (see Matter of Reingold v Koch, 111 AD2d 688 [1st Dept 1985], affd 66 NY2d 994 [1985]). Concur—Gonzalez, EJ., Tom, Sweeny, Renwick and Richter, JJ.